Title: To James Madison from David Jones, 28 August 1812
From: Jones, David
To: Madison, James


Dear Sir,
wheeling ohio County augt 28. 1812.
The Capitulation of Hull is come to hand. I hope you will condemn every Sentence. It is impossible for me to express the Indignation of the Country here. Not a few reflections are cast on you for appointing such an infamous Rascal to Command. I have vindicated your Conduct, as far as I could, by asserting that your appointments are made by recommendations, that no Doubt this Plan was laid by Treators in Congress, not Suspected by you. This was the best apology I could make. The Country are not cast down; but much agitated. I now conjure you by all that is Sacred to send immediately gen. Armstrong or some man of Talents to take Command, and appoint some good man for governor; but for god’s sake trust no more to yankeys. Good men they have, but office hunters are not in that Class. As I now feel, if you appoint a general to command in the north west, you may appoint me Chaplain in my 77th. year. I wish to die in the Service of my Country. If you wish any further information respecting my Character, I refer you to my old Friend Mr galatin, who has been well acquainted with me many years.
A word now to what must be done to retreive our honour. Give orders immediately to cross the St. Lawrence with 800⟨d?⟩ men, with artiliry, & two mortars, and proceed & take the fort opposite to niagara. This can be done, & nothing else can save your honour, & if you do not do it, you need not expect to be reelected President. This I wish to take place, and it depends on your Conduct in this awful Crisis.
I cannot Set out for my home till next week; and you will see under the Signature of the old Soldiers. May the god of heaven direct you, is the sincere Prayer of your humble Servt
David Joneslate Chaplain to gen wayne.
